Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

Claims 1 - 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an endpoint descriptor of the second" and “determine the second” in line 12. Similar deficiency in claims 9 and 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Pat. No. 7409471), hereinafter referred to as Saito in view of Liang et al. (US Pat. No. 7035948), hereinafter referred to as Liang. 
Referring to claim 1, Saito discloses an apparatus comprising: 
a serial bus receptacle to receive a serial bus plug (USB cable, fig. 1B) of a first device (A-device, fig. 1B) and a second device (B-device, fig. 1B); 
a transceiver circuit (transceiver 10, fig. 5B) coupled to the serial bus receptacle; and 
a controller (controller 50, fig. 1B) circuit to: 
switch between a first mode (e.g. periodic ‘synchronized’ transfers, col. 12, line 8) for a first class of data transfers and a second mode (e.g. bulk data transfer, col. 12, line 41) for a second class of data transfers, wherein the first class of data transfers is to preempt the second class of data transfers (transfer inhibit region, col. 12, line 21), schedule a data transfer with the transceiver circuit (second mode, col. 12, line 39) for a first endpoint of the first device at a first service interval of a bus interval when in the first mode (bulk data transfer, fig. 6B), and schedule a data transfer with the transceiver circuit for a second, different endpoint of the second device at a second service interval that is smaller than the first service interval when in the first mode (periodic ‘synchronized’ transfers, fig. 6A).
Liang discloses, what Saito lacks, wherein the controller circuit (Host controller 103, fig. 1) is to read an endpoint descriptor (Endpoint and Transfer Descriptor ("ETD"), fig. 2C) of the second (USB hub 104, fig. 1), different endpoint of the second device to determine the second (scheduler 301c, fig. 3), different endpoint supports the second service interval for the first mode that is smaller than a legacy service interval for the first mode (packet size varies, and the adaptive nature of the present invention allows varying the size of number of packet per buffer and the size of the foregoing mega-buffers, col. 4, lines 24 - 27).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saito and Liang before him or her, to modify the device of Saito to include the USB controller of Liang.
	The suggestion/motivation for doing so would have been to allow various devices to be connected to a computer system, col. 1, lines 22 – 24.
Therefore, it would have been obvious to combine Liang with Saito to obtain the invention as specified in the instant claim(s).

As to claim 2, Saito discloses the apparatus of claim 1, wherein the controller circuit is to schedule a second class data transfer and the data transfer for the first endpoint within the first service interval (bulk transfer, fig. 6A).

As to claim 3, Saito discloses the apparatus of claim 1, wherein the controller circuit is to schedule a second class data transfer and the data transfer for the second, different endpoint within the second service interval (bulk transfer, fig. 6B). 

As to claim 4, Saito discloses the apparatus of claim 1, wherein the bus interval is about 125 microseconds (125 microseconds, col. 11, line 63).

As to claim 5, Saito discloses the apparatus of claim 1, wherein the controller circuit is to read an endpoint descriptor of the second, different endpoint of the second device to determine the second service interval (SOF, fig. 6).

As to claim 6, Saito discloses the apparatus of claim 1, wherein the controller circuit is to guarantee bandwidth for the first class of data transfers (asynchronous transfer is associated with guaranteed delivery, para. 0039), and not guarantee bandwidth for the second class of data transfers (bandwidth limit, para. 0037).

As to claim 7, Saito discloses the apparatus of claim 1, wherein the transceiver circuit is to send and receive data according to a Universal Serial Bus (USB) specification (USB, fig. 1A).

As to claim 8, Saito discloses the apparatus of claim 7, wherein the first mode is a USB periodic transfer mode (e.g. periodic ‘synchronized’ transfers, col. 12, line 8) and the second mode is a USB bulk transfer mode (e.g. bulk data transfer, col. 12, line 41).

Claims 9 - 16 recite the corresponding limitation of claims 1 - 8. Therefore, they are rejected accordingly.

Claims 17 - 24 recite the corresponding limitation of claims 1 - 8. Therefore, they are rejected accordingly.






Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wooten (US Pat. No. 6061687) discloses a linked list transfer system. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         


	
/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184